Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 1/6/2021.

	The status of the claims is as follows:
		Claims 1-20 are herein addressed in detail below.

The applicant’s information disclosure statement dated 4/9/2021 has been considered and a copy has been inserted into the file.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 12, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yulkowski et al. (6,259,352 B1) in view of Rehberg et al. (3,629,972A).
Yulkowski et al. (6,259,352 B1) discloses a door system comprising a door frame (50, see figure 1), a door (10) pivotally attached to the door frame, an AC/DC converter (i.e., transformer) electrically connected to an AC power unit associated with the door system 
 
    PNG
    media_image1.png
    305
    403
    media_image1.png
    Greyscale

Wherein the DC electrical device is removably disposed and the transformer/converter reduces the voltage (claim 19).
Yulkowski et al. (6,259,352 B1) fail to disclose a slot in the door and having pre-wired receptacle and plug connected to an AC/DC converter/devices.
As shown in Figures 5, 6, and 16, Rehberg et al. (3,629,972A) disclose a slot (116, claims 1 and 12) within an edge/facing (claims 3 and 7) of a door edge/stile having a pre-wired respectable/plug/electrical identifier (174 is both a plug and electrical identifier, specifically claims 2 and 16, and a complimentary electrical connection (i.e., female, claims 17 and 18) disposed in the slot allowing removable thereof.
It would have been obvious before the effective filing date of the claimed invention to provide the door system of Yulkowski et al. (6,259,352 B1) with a slot and a pre-wired receptacle disposed within the slot as taught by Rehberg et al. (3,629,972A) since the slot allows the pre-wired receptacle to be housed without interference of movement of the door between open and closed positions as well as hiding the pre-wired receptacle from sight for aesthetic looks.  Furthermore, the door of  Yulkowski et al. (6,259,352 B1) would operate equally as well when having a slot formed in the door to house electrical devices. [Claim 1] and as associated with the passage above, an AC power supply and the AC/DC power supply convertor can be located outside the door or within in the door itself [Claim 12];
Wherein the door comprises a door frame having horizontal (14) and vertical stiles (16) [Claims 4, 5, and 14];
Wherein the electrical device(s) comprises a controller (80, claim 21) which operates multiple devices (powered latch (126), and sensors (88, claim 22), and operator (20) to pivot the door (specifically claim 20), etc.…) [Claims 6, 8, 15] and including a communication interface (140 and 210, claim 23) including a wireless connection (claims 24 and 25).

Claim(s) 9-11, 13-18 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yulkowski et al. (6,259,352 B1) and Rehberg et al. (3,629,972A) and further in view of Van Sandt (5,212,907).
	The combination of Yulkowski et al. (6,259,352 B1) and Rehberg et al. (3,629,972A) fail to disclose a plurality of receptacles formed in the door having an electrical connection with an AC/DC convertor which controls a plurality of electrical devices (Specifically, claims 9 and 13).
	Van Sandt (5,212,907) discloses a plurality of electrical connections (36 and 38) which control a plurality of electrical devices between AC/DC formed along an edge of the door.
	It would have been obvious before the effective filing date of the claimed invention to provide the combination of Yulkowski et al. (6,259,352 B1) and Rehberg et al. (3,629,972A) with a plurality of receptacles (i.e., a duplication of parts) as taught by Van Sandt (5,212,907) since a plurality of electrical connections allows one to provide a plurality of electrical devices within the door without overloading a circuit and to provide a plurality of receptacles is a mere duplication of parts (i.e., more receptacles) in order to operate a plurality of devices within the door.  Furthermore, by providing the combination of Yulkowski et al. (6,259,352 B1) and Rehberg et al. (3,629,972A) with a plurality of receptacles, the door system would perform equally as well.
 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634